Citation Nr: 1308425	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-04 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE
 
Entitlement to service connection for a liver disorder, to include hepatitis C.
 
 
REPRESENTATION
 
Appellant represented by:  New York State Division of Veterans' Affairs
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
K. Conner, Counsel
 
 
INTRODUCTION
 
The appellant served on active duty from February 1970 to October 1971, to include combat service in the Republic of Vietnam.
 
This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.
 
In June 2009, the appellant testified at a Board hearing at the RO.  A transcript of that hearing is of record.  In a November 2009 decision, the Board determined that new and material evidence had been received to reopen a previously denied claim of entitlement to service connection for a liver disorder.  The Board remanded the underlying claim, to include the issue of entitlement to service connection for hepatitis C, for additional evidentiary development.  For the sake of clarity, and to most accurately reflect the appellant's claim, the Board recharacterized the issue on appeal as entitlement to service connection for a liver disorder, to include hepatitis C. 
 
In a December 2011 letter, the Board advised the appellant that he was entitled to an additional hearing as the Veterans Law Judge who had conducted the June 2009 hearing was no longer employed by the Board.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 (2012).  In December 2011, the appellant declined that offer. 
 
In February 2012, the Board remanded the matter for additional evidentiary development.  For the reasons set forth below, another remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
As previously noted in its November 2009 and February 2012 remands, in statements received in August 2007, August 2008, and June 2009, the appellant appeared to raise claims of entitlement to service connection for diabetes mellitus type II, secondary to herbicide exposure; entitlement to an increased rating for posttraumatic stress disorder; and entitlement to service connection for a lipoma, secondary to exposure to herbicide exposure, respectively.  The record currently available to the Board, including the appellant's Virtual VA file, contains no indication that the RO has ever addressed these matters.  Thus, the Board does not have jurisdiction over them and they are again referred for immediate and appropriate action.
 
 
REMAND
 
The appellant seeks entitlement to service connection for a liver disorder, including hepatitis C.  He theorizes that he contracted a liver disorder, including hepatitis C, due to his exposure to blood while handling dead and injured soldiers during his combat service in Vietnam; due to unprotected sex with prostitutes while on active duty; due to tattoos he received in service; due to his exposure to Agent Orange in Vietnam; and/or due to his many years of intravenous heroin use to include while on active duty.
 
The record on appeal shows that the appellant served as a combat infantryman.  His contention that he was exposed to blood from dead and wounded soldiers is consistent with his service.  See 38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. § 3.304(d) (2012). 
 
The appellant's service personnel records also confirm that he served in the Republic of Vietnam during the Vietnam era.  Absent affirmative to the contrary, he is presumed to have been exposed during such service to an herbicide agent such as Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii) (2012).  Although hepatitis C is not among the enumerated presumptive diseases associated with herbicide exposure, the appellant may establish entitlement to service connection based on exposure to Agent Orange with proof of actual direct causation.  38 C.F.R. § 3.309(e); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange). 
 
With respect to the appellant's recollections that he received tattoos during service, his service treatment records do not indicate the presence of any tattoos at either service enlistment or discharge. 

With respect to his intravenous drug use, the record shows that at his October 1971 service discharge medical examination, the examiner observed that the appellant had a thrombosed right arm vein.  Although the appellant denied heroin use at that time, he has since acknowledged a long history of intravenous heroin use since service. 
 
The post-service record on appeal is unclear as to the date of onset of the appellant's hepatitis C.  A January 1980 liver function profile notes an elevated serum glutamic oxaloacetic transaminase  level.  In August 1993, the appellant complained of a "liver problem."  A December 2002 treatment record indicates that laboratory testing was positive for hepatitis C and that hepatitis B had resolved.  A November 2006 treatment record indicates that the Veteran had chronic hepatitis C.
 
In light of the evidence of record, the Board remanded the matter for the purposes of obtaining an opinion regarding the etiology of any current liver disorder, including hepatitis C.  In a March 2010 medical opinion, a VA physician opined that it was at least as likely as not that the appellant's hepatitis C began during service or was casually linked to it, to include due to exposure to risk factors in Vietnam such as high risk sexual activity, tattooing, and intravenous drug abuse.  In March 2011, a different VA physician opined that the appellant had a liver disorder which was at least as likely as not due to high risk factors to include tattooing and use of intravenous drugs. 
 
In its February 2012 remand, the Board explained that the medical opinions obtained were inadequate.  The law expressly prohibits the payment of compensation for a disability resulting from a Veteran's own drug abuse.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2012) (providing that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs).  The only exception to this law is if alcohol or drug abuse is caused or is aggravated by a service connected disorder.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).
 
Thus, even assuming arguendo that the appellant contracted hepatitis C as a result of in-service intravenous drug abuse, as the examiners opined, service connection may not be granted for any disability, including hepatitis C, that arises from a veteran's direct abuse of drugs, unless that abuse of drugs was caused or aggravated by a service connected disorder.  

Under the facts of this case the Board determined that another medical opinion was needed to address the question of whether it is at least as likely as not that the appellant contracted hepatitis C during service from a risk factor other than any in-service intravenous drug use.  (There is no evidence that intravenous drug abuse was caused or aggravated by a service connected disorder.)  In its remand, the Board specifically indicated that such opinion should be provided by a hepatologist unfamiliar with the appellant's case. 
 
The AMC obtained a medical opinion in March 2012.  Unfortunately, however, the signatory to that opinion is listed in the VA data base as a "lead medical clerk."  She is not identified as a physician, let alone a hepatologist as specifically requested by the Board.  Under these circumstances, another remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).
 
In addition, there may be outstanding medical evidence available which may be relevant to the claim.  In that regard, the appellant has reported receiving VA medical care since October 1971.  See e.g. Transcript of June 2009 Board Hearing at page 7 (noting appellant's testimony that in the early 1970's, he "went to the VA Hospital and I saw [a doctor] and he performed . . . a blood test primarily for agent orange screening and he had mentioned something about my liver, he didn't go into detail").  The record reflects that on multiple occasions between December 2007 and February 2008, the RO contacted the Buffalo VA Medical Center requested all available clinical records dated from November 1970 to the present.  The record shows that the VA Medical Center responded by providing clinical records dated from December 1979.  It is unclear whether records of earlier treatment are unavailable.  Under these circumstances, additional efforts are necessary to ensure that the record on appeal is complete. 
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO must contact the Buffalo VA Medical Center and request all clinical records pertaining to the appellant for the period from October 1971 to December 1979.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain them would be futile.  The AMC/RO must then:  (a) notify the appellant and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The appellant must then be given an opportunity to respond.
 
2.  The RO should contact the Minneapolis VA Health Care System and secure the credentials of the individual who conducted the December 2012 examination.  All attempts to secure this information must be documented in the claims folder.

3.  Thereafter, if verification is not received that the December 2012 examiner is a hepatologist, then the AMC/RO must provide a hepatologist who is unfamiliar with the appellant's case with the appellant's claims file and access to his Virtual VA file for the purpose of determining the nature, approximate onset date, and etiology of any current liver disorder, including hepatitis C.  Following a review of the record, the examiner must specifically identify all of the appellant's current liver disorders, to include hepatitis C.  The hepatologist must provide an opinion, with supporting rationale, as to whether it is at least as likely as not (i.e. a 50 percent or greater likelihood) that any current liver disorder, including hepatitis C, is causally related to the appellant's active service or any incident therein.
 
The hepatologist must specifically state whether (a) it at least as likely as not, i.e., is there a 50/50 chance that any current liver disorder, to include hepatitis C, began in-service or is causally linked to some incident of service other than intravenous drug abuse, to include high risk sexual activity, claimed tattooing, presumed contact with blood from dead and injured soldiers, or presumed exposure to herbicides.
 
The hepatologist is reminded that the appellant may not be service connected for a liver disorder incurred as a result of intravenous drug use in-service unless it is shown that such drug use was directly caused or aggravated by a service connected disorder.  If such is not shown, in determining whether any diagnosed liver disorder is due to service, the examiner is directed to exclude in-service drug use, and consider whether it is at least as likely as not, i.e., is there a 50/50 chance, that the disorder is due to other risk factors alone.  If the examiner, however, finds that any diagnosed liver disorder, to include hepatitis C, is solely due to in-service intravenous drug abuse, the examiner should so state, and explain the reasoning for the opinion offered.  If the hepatologist is unable to differentiate between the likelihood of incurrence or aggravation of a liver disorder due to intravenous drug use as opposed to other risk factors he or she must so state.  The examiner must provide a rationale for any opinion offered.
 
4.  After the development requested has been completed, the RO/AMC must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO/AMC must implement corrective procedures.
 
5.  Upon completion of the above development, and any additional development deemed appropriate, the RO/AMC must readjudicate the issue of entitlement to service connection for a liver disorder to include hepatitis C.  All applicable, laws, regulations, and theories should be considered.  If any benefit sought on appeal remains denied, the appellant and any representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


